Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 1 of 29




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.


  OLGA LITVINENKO, an individual,

            Plaintiff,

  vs.

  PALM BEACH POLO, INC.,
  a Florida Corporation,

        Defendant.
  _____________________________________/

                                           COMPLAINT

            1.      Plaintiff, OLGA LITVINENKO (hereinafter referred to as “Plaintiff” and

  “LITVINENKO”), was an employee of Defendant, PALM BEACH POLO, INC., a Florida

  Corporation (hereinafter “Defendant” or “PALM BEACH POLO”), and brings this action against

  Defendant for alleged sex/gender discrimination and retaliation in violation of Title VII of the

  Civil Rights Act, 42 U.S.C. §2000 et seq., and the Florida Civil Rights Act (FCRA), F.S. §760.01

  et seq.

            2.      LITVINENKO is an individual residing in Greenwich, Connecticut who traveled

  to Palm Beach County, Florida and applied for employment with PALM BEACH POLO in Palm

  Beach County, within the jurisdiction of this Court.

            3.      PALM BEACH POLO, INC. is a Florida Corporation that owns, manages, and/or

  operates a residential country club and equestrian business in Wellington, Florida, with

  Defendant’s corporate office based at 11199 Polo Club Road, Wellington, Florida 33414 in Palm

  Beach County within the jurisdiction of this Court.



                                                  1
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 2 of 29




           4.     Jurisdiction is conferred on this Court by 28 U.S.C. §1337, §1367 and 42 U.S.C.

  §2000.

           5.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial

  part of the events giving rise to this action occurred in Palm Beach County, within the jurisdiction

  of the United States District Court for the Southern District of Florida.

           6.     LITVINENKO is a Thirty-One (31) year old Female individual.

           7.     At all times material to this action, LITVINENKO was an individual protected by

  the provisions of Title VII, 42 U.S.C. §2000e, and the FCRA, F.S. §760.01 et seq.

           8.    At all times relevant to this action, PALM BEACH POLO had fifteen (15) or more

  employees for each working day in each of twenty (20) or more calendar weeks in the current or

  preceding calendar year within the meaning of Title VII, 42 U.S.C. §2000e(b), and the FCRA, F.S.

  §760.02(7).

           9.     At all times material to this action, PALM BEACH POLO was an employer within

  the meaning of Title VII, 42 U.S.C. §2000e(b), and the FCRA, F.S. §760.02(7).

           10.    In 2019, LITVINENKO met PALM BEACH POLO’s President, Glenn Straub—a

  Male individual who then was approximately Seventy-Two (72) years of age—and Straub gave

  LITVINENKO his telephone number as part of telling Plaintiff to “stay in touch” with him while

  expressing Straub’s interest in exploring mutual business opportunities, including the possibility

  of LITVINENKO working for PALM BEACH POLO in the near future.

           11.    In January 2020, LIVITNENKO flew to South Florida and stayed at the Royal

  Blues Hotel in Deerfield Beach, Florida, during which time Plaintiff met with Straub multiple

  times in Palm Beach, Florida about, inter alia, employment opportunities for LITVINENKO to

  become an employee of PALM BEACH POLO. In this regard, in January 2020 Straub encouraged



                                                   2
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 3 of 29




  LITVINENKO to visit Florida again soon so that he could show PALM BEACH POLO’s work to

  Plaintiff and introduce Plaintiff to some of Straub’s friends and associates.

         12.     In early February 2020, LITVINENKO returned to South Florida and stayed at one

  of PALM BEACH POLO’s employee apartments in Wellington, Florida so that Straub could show

  Plaintiff PALM BEACH POLO’s properties and talk more with Plaintiff about her coming to work

  as an employee for PALM BEACH POLO.

         13.     Notably, in February 2020 while LITVINENKO was in Wellington, Florida under

  the belief Plaintiff was being considered by PALM BEACH POLO for a full-time job as an

  executive with Defendant, Straub expressed a desire for physical intimacy with LITVINENKO,

  with Straub explaining to Plaintiff that sexual relations would constitute part of any arrangement

  for LITVINENKO to work for PALM BEACH POLO.

         14.     Moreover, while Straub further told LITVINENKO in February 2020 that he did

  not know how Plaintiff would prove her “loyalty” otherwise, from the outset, LITVINENKO made

  it clear to Straub that a sexual or romantic relationship with Straub did not interest Plaintiff at all

  and that, to the contrary, any working relationship would be purely professional in nature.

         15.     On or around June 11, 2020—after the outbreak of the COVID-19 pandemic served

  to decelerate discussions about LITVINENKO coming to work as a full-time employee for PALM

  BEACH POLO—Straub and Plaintiff touched base over the telephone while Straub was believed

  to be in Wellington, Florida and LITVINENKO was in Greenwich, Connecticut, and it was agreed

  that LITVINENKO would fly from Connecticut to South Florida in order to further discuss

  Plaintiff working for PALM BEACH POLO in a full-time position that would encompass

  LITVINENKO serving as a “Communications Director” or “Director of Special Projects” for

  Defendant based upon an annual salary of between approximately $200,000 to $300,000 per year.



                                                    3
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 4 of 29




         16.     On or around June 14, 2020, LITVINENKO again spoke with Straub over the

  telephone while Straub was believed to be in Wellington, Florida and LITVINENKO was in

  Greenwich, Connecticut. During this conversation, Straub told LITVINENKO that he understood

  and respected the discomfort Plaintiff had expressed a few months earlier when Straub previously

  conditioned LITVINENKO working with PALM BEACH POLO based upon LITVINENKO

  agreeing to be sexually intimate with Straub. In this regard, Straub stated on June 14, 2020 that if

  Plaintiff were to really work for PALM BEACH POLO, he and LITVINENKO would spend a

  great deal of time together, like “a companionship,” while Straub promised that Plaintiff would be

  paid for her time and expenses for her business trip to South Florida.

         17.     On June 15, 2020, LITVINENKO traveled again to Wellington, Florida to further

  discuss full-time employment with PALM BEACH POLO, but upon Plaintiff’s arrival in

  Wellington, it became clear that Straub still had sexual intentions in mind toward LITVINENKO

  as a condition of LITVINENKO becoming employed by PALM BEACH POLO.

         18.     On June 15, 2020, Straub installed LITVINENKO in an apartment at PALM

  BEACH POLO’s country club in Wellington, Florida.

         19.     After an early dinner on June 15, 2020 between LITVINENKO and Straub at a

  nearby restaurant in Wellington, Florida, during which Straub discussed several work projects,

  Straub brought LITVINENKO back to the PALM BEACH POLO apartment in Wellington,

  purportedly to make sure Plaintiff was settled OK and so that Straub could quickly use the

  bathroom before leaving. However, Straub emerged from the bathroom on June 15, 2020 with his

  jeans unbuttoned and his belt loose, clanking noisily.       Straub then proceeded to enter the

  apartment’s bedroom, where he remained until he called LITVINENKO into the bedroom.




                                                   4
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 5 of 29




         20.     Once LITVINENKO entered the bedroom of PALM BEACH POLO’s Wellington

  apartment on June 15, 2020, Plaintiff observed Straub unfolding the blanket on the bed and tossing

  it to the side, while Straub sat on the bed and told LITVINENKO to get on the bed next to him.

  However, LITVINENKO responded to Straub that Plaintiff was not comfortable but that the two

  could talk in the kitchen or living area of the apartment.

         21.     Next on June 15, 2020, Straub said to LITVINENKO: “What do you mean? Don’t

  you understand?” Straub then told LITVINENKO on June 15th that sexual intimacy with him

  would be “part of the deal” in order for LITVINENKO to work for PALM BEACH POLO, which

  constituted an unambiguous confirmation that PALM BEACH POLO’s offer of employment to

  LITVINENKO was subject to an unlawful sexual quid pro quo condition that LITVINENKO agree

  to engage in sexual relations with Straub in order to work for Defendant.

         22.     While LITVINENKO was distraught, terrified, and alone on June 15, 2020 in

  PALM BEACH POLO’s apartment bedroom with Straub’s sexually-inflamed state,

  LITVINENKO stammered but made clear to Straub that Plaintiff would not have sex with Straub

  and that LITVINENKO had only traveled to Wellington, Florida to discuss Plaintiff working for

  Straub and PALM BEACH POLO.

         23.     LITVINENKO explicitly told Straub on June 15, 2020 while inside PALM BEACH

  POLO’s Wellington apartment that Plaintiff had more to offer PALM BEACH POLO than just

  having sex with Straub.

         24.     Despite LITVINENKO being frustrated and bewildered on June 15, 2020 by

  Straub’s sexual demands, particularly because Plaintiff had already previously addressed this topic

  when LITVINENKO previously rejected Straub’s unwanted sexual advances in February 2020,

  LITVINENKO reminded Straub on June 15th that Plaintiff had a reputation as a businesswoman



                                                    5
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 6 of 29




  to honor and uphold, one that people trust, and that doing as Straub repeatedly insisted would ruin

  Plaintiff’s professional reputation. In response, Straub said to LITVINENKO: “Wow,” and Straub

  further told LITVINENKO that he “didn’t have time to waste,” followed by Straub elaborating:

  “This is what I do. I like beautiful women. I’m not like Jeffrey Epstein, who has thirteen (13)

  year-olds. This is what I enjoy.”

         25.     Next on June 15, 2020, LITVINENKO asked Straub what Plaintiff should do,

  because LITVINENKO had booked a roundtrip ticket under the belief that she was in Wellington,

  Florida for business reasons, and LITVINENKO further stated that Plaintiff would appreciate it if

  Straub took care of reimbursing her travel expenses and paying for LITVINENKO’s time

  consistent with Straub’s commitment before Plaintiff traveled from Connecticut to Wellington.

         26.     In response, Straub told LITVINENKO on June 15, 2020 that he didn’t wish to pay

  LITVINENKO for her time—despite Straub’s promise to do so—and that Straub would “think

  about” reimbursing LITVINENKO for her travel expenses.

         27.     On June 16, 2020, Straub boasted to LITVINENKO that Straub would be

  interviewing other candidates to work with him and PALM BEACH POLO in the role which

  LITVINENKO spent several months discussing with Straub, including one woman who had been

  on CNN and purportedly had “good experience” according to Straub. Similarly, Straub followed

  these comments up by expressly asking LITVINENKO whether Plaintiff had “changed [her]

  mind” on anything they had discussed the night before while inside PALM BEACH POLO’s

  Wellington apartment, which was a direct reference to Straub’s demand for sexual relations from

  LITVINENKO in exchange for employment with PALM BEACH POLO.




                                                  6
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 7 of 29




           28.   On June 16, 2020, LITVINENKO again rejected Straub’s unlawful attempts to

  pressure LITVINENKO into engaging in sexual relations with Straub in order to finalize securing

  a full-time job with PALM BEACH POLO.

           29.   After LITVINENKO traveled from Florida back to Connecticut in June 2020,

  Straub attempted to secure a waiver and release of all of Plaintiff’s rights through a company check

  PALM BEACH POLO issued to “Olga Litvinenko” on June 18, 2020 from Defendant’s Bank of

  America account, Check No. 109279, in the amount of $1,000.00—under the guise of providing

  partial reimbursement for LITVINENKO’s travel expenses—but PALM BEACH POLO placed

  on the back of the check the following: “negotiation of this check shall act as a full release of all

  claims and liabilities.” See Exhibit A.

           30.   LITVINENKO did not cash or deposit PALM BEACH POLO’s June 18, 2020

  check.

           31.   In approximately late June 2020, LITVINENKO contacted Straub to follow up

  about: (a) the expense reimbursements and payment from PALM BEACH POLO; and (b) whether

  PALM BEACH POLO had legitimate interest in hiring LITVINENKO based upon the bona fides

  of Plaintiff’s experience and qualifications.

           32.   However, despite LITVINENKO at all times material to this Complaint being

  qualified to work for PALM BEACH POLO as a “Communications Director” or “Director of

  Special Projects,” Defendant failed and/or refuse to hire LITVINENKO as an employee in June

  2020 because of LITVINENKO’s sex/gender, Female, and LITVINENO’s rejection of Straub’s

  demand for sexual relations from Plaintiff as a condition of her becoming an employee of PALM

  BEACH POLO.




                                                   7
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 8 of 29




         33.     All conditions precedent to the institution of the claims in this Complaint have

  either occurred or been waived.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

         34.     On September 17, 2020, LITVINENKO dual filed a Charge of Discrimination

  against PALM BEACH POLO with the United States Equal Employment Opportunity

  Commission (EEOC) and the Florida Commission on Human Relations (FCHR), Charge No. 510-

  2020-05940, sex/gender discrimination and retaliation by PALM BEACH POLO against

  LITVINENKO in violation of Title VII of the Civil Rights Act, 42 U.S.C. §2000 et seq. and the

  Florida Civil Rights Act (FCRA), F.S. §760.01 et seq. A copy of LITVINENKO’s EEOC Charge,

  Charge No. 510-2020-05940, is attached hereto as Exhibit B.

         35.     On or around February 10, 2021, the EEOC issued a Notice of Right to Sue to

  LITVINENKO in connection with EEOC Charge No. 510-2020-05940, see Exhibit C, which

  Notice was received by the undersigned counsel for LITVINENKO on February 17, 2021.

         36.     LITVINENKO’s Complaint with this Court is being filed on May 10, 2021, within

  Ninety (90) days of LITVINENKO’s receipt of the Notice of Right to Sue in connection with

  Charge No. 510-2020-05940, and Plaintiff exhausted all administrative remedies on the Title VII

  claims pled in this Complaint.

         37.     As of May 10, 2021, more than One Hundred and Eighty (180) days have passed

  since the filing of LITVINENKO’s Charge of Discrimination and the FCHR did not issue any

  determination concerning LITVINENKO’s Charge. As a result, pursuant to F.S. §760.11(18),

  which provides that in the event that the FCHR fails to conciliate or determine whether there is

  reasonable cause on any complaint under that section within 180 days of the filing of the complaint,

  an aggrieved person may file a civil action “as if the commission determined that there was



                                                   8
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 9 of 29




  reasonable cause,” LITVINENKO has exhausted all administrative remedies under Florida as well

  as Federal law.

         38.     All conditions precedent to the institution of this action have either occurred or been

  waived.

                                       COUNT I
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
        42 U.S.C. §2000e ET SEQ. - UNLAWFUL SEX/GENDER DISCRIMINATION

         Plaintiff, OLGA LITVINENKO, reasserts and reaffirms the allegations of Paragraphs 1

  through 38 as if fully set forth herein and further states that this is an action against PALM BEACH

  POLO, INC. for Sex/Gender discrimination in violation of Title VII of the Civil Rights Act of

  1964, as amended, 42 U.S.C. §2000e et seq.

         39.        Title VII of the Civil Rights Act of 1964, as amended, provides that it is unlawful

  for an employer to “fail or refuse to hire or to discharge any individual, or otherwise to discriminate

  against any individual with respect to his compensation, terms, conditions, or privileges of

  employment, because of such individual’s … sex ...” 42 U.S.C. §2000e-2(a)(1).

         40.     On multiple occasions between February 2020 and June 2020, Straub demanded

  that LITVINENKO engage in sexual relations with Straub as a condition of LITVINENKO being

  hired as an employee of PALM BEACH POLO.

         41.     On multiple occasions between February 2020 and June 2020, LITVINENKO

  rejected Straub’s repeated demands for sexual relations from her as a condition of Plaintiff being

  hired as an employee of PALM BEACH POLO.

         42.     Straub’s repeated sexual solicitation of LITVINENKO between February 2020 and

  June 2020 and Straub’s attempts between February 2020 and June 2020 to require that

  LITVIVENKO engage in sexual relations with Straub as a quid pro quo for Plaintiff being hired



                                                     9
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 10 of 29




  as an employee by PALM BEACH POLO constitutes unlawful sexual harassment and sex/gender

  discrimination with respect to the terms or conditions of employment in violation of Title VII, 42

  U.S.C. §2000e-2(a)(1) & (2).

         43.     Between February 2020 and June 2020, LITVINENKO was subjected to

  unwelcome sexual harassment, sexually hostile behavior, and sex/gender discrimination by Straub,

  President of PALM BEACH POLO, all because of LITVINENKO’s sex/gender, Female, in

  violation of 42 U.S.C. §2000e-2(a)(1) & (2).

         44.     The sexual harassment and sex/gender discrimination against LITVINENKO

  between February 2020 and June 2020 was sufficiently severe and pervasive as to alter the terms,

  conditions and privileges of the employment LITVINENKO sought with PALM BEACH POLO.

         45.     PALM BEACH POLO’s management knew about the unlawful sexual harassment

  and sex/gender discrimination against LITVINENKO between February 2020 and June 2020—

  including but not limited to because of LITVINENKO’s express objections to and refusal of

  Straub’s repeated demands for sexual relations from Plaintiff as a condition of LITVINENKO

  being hired as a full-time employee of Defendant—but PALM BEACH POLO failed to take any

  corrective action to address the unlawful conduct against LITVINENKO, in violation of 42 U.S.C.

  §2000e-2(a)(1) & (2).

         46.    PALM BEACH POLO’S discrimination and disparate treatment of LITVINENKO

  because of her sex/gender, Female, was so severe and pervasive that it altered the terms,

  conditions, and privileges of the employment LITVINENKO sough with Defendant, in violation

  of 42 U.S.C. §2000e-2(a)(1) & (2).




                                                 10
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 11 of 29




         47.     A motivating factor behind PALM BEACH POLO’s failure or refusal to hire

  LITVINENKO in June 2020 was LITVINENKO’s sex/gender, Female, in violation of 42 U.S.C.

  §2000e-2(a)(1).

         48.     PALM BEACH POLO’s violations of LITVINENKO’s rights under Title VII of

  the Civil Rights Act of 1964, as amended, were intentional and were done with malice and reckless

  disregard for LITVINENKO’s rights as guaranteed under the laws of the United States. As such,

  LITVINENKO is entitled to punitive damages against PALM BEACH POLO pursuant to 42

  U.S.C. §1981a(a)(1).

         49.     LITVINENKO has suffered lost earnings and employment benefits, emotional

  distress, loss of self-esteem and other injuries as a direct result of PALM BEACH POLO’s

  violations of 42 U.S.C. §2000e-2(a)(1) & (2).

         50.     Pursuant to 42 U.S.C. §2000e-5(k), LITVINENKO is entitled to recover her

  reasonable attorneys’ fees and costs from PALM BEACH POLO.

         WHEREFORE, Plaintiff, OLGA LITVINENKO, demands judgment against Defendant,

  PALM BEACH POLO, INC., for back pay, employment benefits, other compensation including

  bonuses, compensatory damages, equitable relief including but not limited to front pay, punitive

  damages, injunctive relief, interest, attorney’s fees, costs, expert fees and such other and further

  relief as this Honorable Court deems proper.

                                  COUNT II
     RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                        1964, 42 U.S.C. §2000e ET SEQ.

         Plaintiff, OLGA LITVINENKO, reasserts and reaffirms the allegations of Paragraphs 1

  through 38 as if fully set forth herein and further states that this is an action against PALM BEACH




                                                  11
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 12 of 29




  POLO, INC. for Retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended,

  42 U.S.C. §2000e-3.

          51.    Pursuant to 42 U.S.C. §2000e-3(a), “[i]t shall be an unlawful employment practice

  for an employer to discriminate against any of his employees …. because [the employee] has

  opposed any practice made an unlawful employment practice by this subchapter, or because he

  has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

  or hearing under this subchapter.”

          52.    LITVINENKO reasonably and in good faith believed between February 2020 and

  June 2020 that she was being subjected to unlawful sexual harassment by Straub and

  discrimination by PALM BEACH POLO based upon Plaintiff’s sex/gender, Female.

          53.    When LITVINENKO objected to and rejected the (a) sexual harassment by Straub

  between February 2020 and June 2020; and (b) Straub’s unwanted sexual advances and demands

  for sexual relations from LITVINENKO between February 2020 and June 2020 as an express

  condition by Straub, President of PALM BEACH POLO, for LITVINENKO to be hired as a full-

  time employee of PALM BEACH POLO—which conduct by Straub LITVINENKO reasonably

  and in good faith believed was illegal—LITVINENKO engaged in protected activity within the

  meaning of Title VII, 42 U.S.C. §2000e-3(a).

          54.    PALM BEACH POLO intentionally retaliated against LITVINENKO in June 2020

  and refused or failed to hire LITVINENKO as a full-time employee following LITVINENKO’S

  objections to and rejections of Straub’s unlawful demands for sexual relations from LITVINENKO

  as a condition of Plaintiff being hired by PALM BEACH POLO, in violation of 42 U.S.C. §2000e-

  3(a).




                                                   12
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 13 of 29




         55.     The fact that LITVINENKO engaged in activity protected by Title VII between

  February 2020 and June 200—by, inter alia, (a) objecting between February 2020 and June 2020

  to the sexual harassment and sex/gender discrimination she was subjected to by Straub; (b)

  repeatedly rejecting between February 2020 and June 2020 Straub’s multiple demands for sexual

  relations from LITVINENKO as a condition of Plaintiff being hired as an employee by PALM

  BEACH POLO—was a motivating factor behind PALM BEACH POLO’s failure or refusal to hire

  LITVINENKO as an employee in June 2020, in violation of 42 U.S.C. §2000e-3(a).

         56.       PALM BEACH POLO’S unlawful retaliation against LITVINENKO was

  intentional and done with malice and reckless disregard for LITVINENKO’S rights as guaranteed

  under Title VII. As such, LITVINENKO is entitled to punitive damages against PALM BEACH

  POLO pursuant to 42 U.S.C. §1981a(a)(1).

         57.     As a direct and proximate result of PALM BEACH POLO’S unlawful retaliation

  against LITVINENKO, Plaintiff has suffered damages and has been deprived of job-related

  economic benefits, all in amounts to be established at trial, including suffering a loss of earnings,

  emotional distress, loss of self-esteem and other injuries as a direct result of PALM BEACH

  POLO’S violations of 42 U.S.C. §2000e-3(a).

         58.      Pursuant to 42 U.S.C. §2000e-5(k) and §1988(b), LITVINENKO is entitled to

  recover her reasonable attorneys’ fees and costs from PALM BEACH POLO.

         WHEREFORE, Plaintiff, OLGA LITVINENKO, demands judgment against Defendant,

  PALM BEACH POLO, INC., for back pay, employment benefits, other compensation including

  bonuses, compensatory damages, equitable relief including but not limited to front pay, punitive

  damages, injunctive relief, interest, attorney’s fees, costs, expert fees and such other and further

  relief as this Honorable Court deems proper.



                                                   13
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 14 of 29




                              COUNT III
   SEX/GENDER DISCRIMINATION AND SEXUAL HARASSMENT IN VIOLATION OF
                     THE FLORIDA CIVIL RIGHTS ACT

         Plaintiff, OLGA LITVINENKO, reasserts and reaffirms the allegations set forth in

  paragraphs 1 through 38 above and further states that this is an action against PALM BEACH

  POLO, INC. for sex/gender discrimination in violation of Florida Statutes §760.10(1).

         59.     The Florida Civil Rights Act provides that it is an unlawful employment practice

  for an employer “[t]o discharge or to fail or refuse to hire any individual, or otherwise to

  discriminate against any individual with respect to compensation, terms, conditions, or privileges

  of employment, because of such individual’s . . . sex . . .” F.S. §760.10(1)(a).

         60.     At all times material to this action, PALM BEACH POLO was an employer within

  the meaning of F.S. §760.02(7).

         61.     At all times material to this action, LITVINENKO has been an aggrieved person

  within the meaning of F.S. §760.02(10).

         62.     On multiple occasions between February 2020 and June 2020, Straub demanded

  that LITVINENKO engage in sexual relations with Straub as a condition of LITVINENKO being

  hired as an employee of PALM BEACH POLO.

         63.     On multiple occasions between February 2020 and June 2020, LITVINENKO

  rejected Straub’s repeated demands for sexual relations from her as a condition of Plaintiff being

  hired as an employee of PALM BEACH POLO.

         64.     Straub’s repeated sexual solicitation of LITVINENKO between February 2020 and

  June 2020 and Straub’s attempts between February 2020 and June 2020 to require that

  LITVIVENKO engage in sexual relations with Straub as a quid pro quo for Plaintiff being hired

  as an employee by PALM BEACH POLO constitutes unlawful sexual harassment and sex/gender



                                                  14
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 15 of 29




  discrimination with respect to the terms or conditions of employment in violation of the FCRA,

  F.S. §760.10(1)(a) & (b).

         65.    Between February 2020 and June 2020, LITVINENKO was subjected to

  unwelcome sexual harassment, sexually hostile behavior, and sex/gender discrimination by Straub,

  President of PALM BEACH POLO, all because of LITVINENKO’s sex/gender, Female, in

  violation of the FCRA, F.S. §760.10(1)(a) & (b).

         66.    The sexual harassment and sex/gender discrimination against LITVINENKO

  between February 2020 and June 2020 was sufficiently severe and pervasive as to alter the terms,

  conditions and privileges of the employment LITVINENKO sought with PALM BEACH POLO.

         67.    PALM BEACH POLO’s management knew about the unlawful sexual harassment

  and sex/gender discrimination against LITVINENKO between February 2020 and June 2020—

  including but not limited to because of LITVINENKO’s express objections to and refusal of

  Straub’s repeated demands for sexual relations from Plaintiff as a condition of LITVINENKO

  being hired as a full-time employee of Defendant—but PALM BEACH POLO failed to take any

  corrective action to address the unlawful conduct against LITVINENKO, in violation of the

  FCRA, F.S. §760.10(1)(a) & (b).

         68.    PALM BEACH POLO’S discrimination and disparate treatment of LITVINENKO

  because of her sex/gender, Female, was so severe and pervasive that it altered the terms,

  conditions, and privileges of the employment LITVINENKO sough with Defendant, in violation

  of the FCRA, F.S. §760.10(1)(a) & (b).

         69.    A motivating factor behind PALM BEACH POLO’s failure or refusal to hire

  LITVINENKO in June 2020 was LITVINENKO’s sex/gender, Female, in violation of the FCRA,

  F.S. §760.10(1)(a) & (b).



                                                15
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 16 of 29




          70.     PALM BEACH POLO’s violations of §760.10 were intentional and were done with

  malice and reckless disregard for LITVINENKO’s rights as guaranteed under the laws of the State

  of Florida, such that LITVINENKO is entitled to punitive damages against PALM BEACH POLO

  pursuant to F.S. §760.11(5).

          71.     LITVINENKO has suffered lost earnings, emotional distress, loss of self-esteem,

  and other damages as a direct result of PHOENIX’s violations of F.S. §760.10(1).

          72.     Pursuant to F.S. §760.11(5), LITVINENKO is entitled to recover her reasonable

  attorneys’ fees and costs from PALM BEACH POLO.

          WHEREFORE, Plaintiff, OLGA LITVINENKO, demands judgment against Defendant,

  PALM BEACH POLO, INC., for back pay, employment benefits, other compensation including

  bonuses, compensatory damages, including, but not limited to, damages for mental anguish, loss

  of dignity, and any other intangible injuries, equitable relief, interest, costs, attorney’s fees, expert

  fees and such other and further relief as this Honorable Court deems proper.

                                COUNT IV
   RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT, F.S. §760.10

          Plaintiff, OLGA LITVINENKO, reasserts and reaffirms the allegations set forth in

  paragraphs 1 through 38 above and further states that this is an action against PALM BEACH

  POLO, INC., for Retaliation in violation of the Florida Civil Rights Act, F.S. §760.10.

          73.     Under the Florida Civil Rights Act, F.S. §760.10(7), it is “an unlawful employment

  practice for an employer … to discriminate against any person because that person has opposed

  any practice which is an unlawful employment practice under this section, or because that person

  has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

  or hearing under this section.”




                                                     16
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 17 of 29




         74.    LITVINENKO reasonably and in good faith believed between February 2020 and

  June 2020 that she was being subjected to unlawful sexual harassment by Straub and

  discrimination by PALM BEACH POLO based upon Plaintiff’s sex/gender, Female.

         75.    When LITVINENKO objected to and rejected the (a) sexual harassment by Straub

  between February 2020 and June 2020; and (b) Straub’s unwanted sexual advances and demands

  for sexual relations from LITVINENKO between February 2020 and June 2020 as an express

  condition by Straub, President of PALM BEACH POLO, for LITVINENKO to be hired as a full-

  time employee of PALM BEACH POLO—which conduct by Straub LITVINENKO reasonably

  and in good faith believed was illegal—LITVINENKO engaged in protected activity within the

  meaning of the FCRA, F.S. §760.10.

         76.    PALM BEACH POLO intentionally retaliated against LITVINENKO in June 2020

  and refused or failed to hire LITVINENKO as a full-time employee following LITVINENKO’S

  objections to and rejections of Straub’s unlawful demands for sexual relations from LITVINENKO

  as a condition of Plaintiff being hired by PALM BEACH POLO, in violation of the FCRA, F.S.

  §760.10.

         77.    The fact that LITVINENKO engaged in activity protected by the FCRA between

  February 2020 and June 200—by, inter alia, (a) objecting between February 2020 and June 2020

  to the sexual harassment and sex/gender discrimination she was subjected to by Straub; (b)

  repeatedly rejecting between February 2020 and June 2020 Straub’s multiple demands for sexual

  relations from LITVINENKO as a condition of Plaintiff being hired as an employee by PALM

  BEACH POLO—was a motivating factor behind PALM BEACH POLO’s failure or refusal to hire

  LITVINENKO as an employee in June 2020, in violation of F.S. §760.10.




                                               17
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 18 of 29




          78.     As a direct and proximate result of PALM BEACH POLO’S unlawful retaliation

  against LITVINENKO, Plaintiff has suffered damages and has been deprived of job-related

  economic benefits, all in amounts to be established at trial, including suffering a loss of earnings,

  emotional distress, loss of self-esteem and other injuries as a direct result of PALM BEACH

  POLO’S violations of the FCRA,

          79.      PALM BEACH POLO’s violations of §760.10 were intentional and were done

  with malice and reckless disregard for LITVINENKO’s rights as guaranteed under the laws of the

  State of Florida, such that LITVINENKO is entitled to punitive damages against PALM BEACH

  POLO pursuant to F.S. §760.11(5).

          80.     Pursuant to F.S. §760.11(5), LITVINENKO is entitled to recover her reasonable

  attorneys’ fees and costs from PALM BEACH POLO.

          WHEREFORE, Plaintiff, OLGA LITVINENKO, demands judgment against Defendant,

  PALM BEACH POLO, INC., for back pay, employment benefits, other compensation including

  bonuses, compensatory damages, equitable relief including but not limited to front pay, injunctive

  relief, interest, attorney’s fees, costs, expert fees and such other and further relief as this Honorable

  Court deems proper.

                                       JURY TRIAL DEMAND

          OLGA LITVINENKO demands trial by jury on all issues so triable.


  Dated: May 10, 2021                             Respectfully submitted,


                                          By:     KEITH M. STERN
                                                  Keith M. Stern, Esquire
                                                  Florida Bar No. 321000
                                                  E-mail: employlaw@keithstern.com
                                                  LAW OFFICE OF KEITH M. STERN, P.A.
                                                  80 S.W. 8th Street, Suite 2000


                                                     18
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 19 of 29




                                     Miami, Florida 33130
                                     Telephone: (305) 901-1379
                                     Fax: (561) 288-9031

                                     Noah E. Storch, Esquire
                                     Florida Bar No. 85476
                                     E-mail: Noah@floridaovertimelawyer.com
                                     Andres Kroboth, Esquire
                                     Florida Bar No. 1016483
                                     E-mail: andres@floridaovertimelawyer.com
                                     CELLER LEGAL, P.A.
                                     10368 W. SR. 84, Suite 103
                                     Davie, Florida 33324
                                     Telephone: (866) 344-9243
                                     Facsimile: (954) 337-2771

                                     Attorneys for Plaintiff




                                       19
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 20 of 29




                    EXHIBIT A
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 21 of 29
ase 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 22 of 2
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 23 of 29




                    EXHIBIT B
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 24 of 29
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 25 of 29
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 26 of 29
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 27 of 29




                    EXHIBIT C
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 28 of 29
Case 9:21-cv-80842-RAR Document 1 Entered on FLSD Docket 05/10/2021 Page 29 of 29
